Mr. Justice Bbeese delivered the opinion of the Court: The decree in this case, instead of being several against the defendants should have been joint for the whole debt proved to be due the heirs of Vanmeter. The liability of Love’s heirs for the debts of their ancestor, both in law and in equity, is to the extent of the full amount which came to them by descent. The decree should have been against them jointly for the whole amount, otherwise, if any one of the heirs be insolvent, the heirs of Vanmeter would lose the amount decreed against such insolvent. Cogwell's Heirs v. Lyon, 3 J. J. Marshall, 39. The data being before us by which a proper decree can be entered, we will direct that the decree of the Circuit Court be reversed, and the following decree entered in the cause. This court being satisfied in the premises, considers and adjudges that the defendants are indebted to the plaintiffs as follows: To Etna J. Vanmeter, Isaac J. Vanmeter, and Martha J. Vanmeter, the sum of one hundred and thirty-eight TW dollars; to Isaac Vanmeter, one hundred and three dollars; to Amasa Van-meter, sixty-nine dollars; and to John Vanmeter, thirty-nine T9/o dollars; amounting in all to the sum of three hundred and fifty-one TVo dollars. It is therefore ordered, adjudged and decreed by the court, that the said plaintiffs have and recover from the said defendants, heirs-at-law of John Love, the said sum of money with six per cent, per annum interest thereon from the 27th of November, 1861, as also their costs, both in this court and in the court below, provided, however, that neither of the said defendants, heirs-at-law as aforesaid, be subjected to á greater liability in this case than to the extent of nine hundred and ninety-eight dollars. Decree reversed.